Title: To John Adams from François Adriaan Van der Kemp, 11 November 1814
From: Van der Kemp, François Adriaan
To: Adams, John




Mÿ Dear and respected frend!
Oldenbarneveld 11 Nov. 1814.


Although not in a mood to perform anÿ Serious thing, I must try to procure me Some relief—in reading once more your favour of the 18—Oct. and See, if writing will in part effect, what your conversation would Successfully affect do, was I nearer to your residence—but alas! these wishes are vain, and it is weakness—to indulge them too much. you Shared my pains—and whose heart can better feel for another’s woes—than you my frend—and your excellent consort—or you would not So Soon have written—to heal our wounds by your compassionate participation. The worst in Such cases is, when duty compells us, to make a Show of apparent composure, and administer comfort, which we want—while we are bleeding—happÿ moments—when it is permitted—to unite in Silent grief and blunt by Such indulgence its edge. It was consoling to my friend—that mÿ friend Adams Shared in his loss—it Spurred him, to exert his Strenght and endeavour to Submit—Last year I was a witness—how you and mrs Adams elevated yourself in a Similar Situation—above unavailing murmurs—and Shewed others—what example to follow—and yet I more than once perceived how deep that fatal Shaft had penetrated into your hearts: at our age—we became more and more accustomed to these Sad Scenes—and before—we have been able—to draw one poisoned arrow from the wound—another—perhaps—is on the wing—while another is laid on the String—to extinguish the last glimmer of hope. My daughter doubles her exertions to Soothe the pangs of her mother and friend and gains her end by her pleasing Softness and judiciously diversified occupations. I can not enter in a contemplation of our public griefs—the hope, of Seing an end to these, has nearly abandoned me—and mÿ Soul is more deeply depressed bÿ these—than bÿ anÿ private grief—then I would be touched—bÿ the Severest, which can befall me.
My Son is yet at the Harbour—and I See him—again—in his native State—doomed to conscription—and the Constitution violated by them, who had Sworn to be its Guardians—If mÿ fellow-citisens Submit to this—they do not deserve the Liberty acquired by their fathers blood—theÿ deserve a master—and the glorious deeds of the Heroes of 76—the example of an Adams had been for me an innocent lure—to throw my offspring in Slaverÿ—when I meant to Save it from the fangs of European Despots. But I Said I would not enter in a discussion of this topic—I must endeavour—to apply to Some other Subjects—
I have amused myself with a cursorÿ perusal of French Literature—and triffles of various kind—and come now—to you—for instructions and explanations, Can you or will mrs Adams explain—what is meant bÿ
"De dix and six le fameux assemblage?”
Apollo with the nine—or ten muses—if Sappho may be included—with the two Venus and three Graces—make out the number—but a Such far fetched application could not come from the ingenious Chaulieu—what then? it ought to be easÿ—but I am now to dull—to percieve it.
Can you give me anÿ information about a little—well written treatise—published about in the middle of the 16. Cent. in France—"Epigone, ou histoire du Siecle futur—this and as trait of Arbuthnot—of his making an history—to be printed in 1948" maÿ have given a hint—if not materials—to Mercies for his L’an 2440—do you possess Aymeric La Croix’s Nouveau Cÿneas—or To. Boteri’s La Lega, who both adumbrated the good Abbe St Pierre’s paix perpetuel: and then I am Searching for another production of Campanella—Civitas Solis—written during his imprisonment at Naples—and the Civitas Sapientum adumbrata—published about the Same time by a Swedish Nobleman—during his exile in Germanÿ—these two are pendants to Mores—Utopia—
By wandering in these Labyrinths—I do not reap real advantages—but I forget—that I live in the 19 Cent—and as I can’t converse with you in your Librarÿ—or expatiate in your gardens—I rove in the Society of the worthies who were—endeavour to laugh with Anacreon, Rabelais and La Fare—or meditate with Plutarch and Montaigne—exclaim with Solomon—there is nothing new under the Sun—and Should nearly be tempted—to adopt the creed—
facio—ut Sta bene cum Domino Priore
facere officium taliter, qualiter,
et Sinere aquam Dei currere Super terram Dei—!
I lately received Dutch Letters—with the promise of Books—wine—Tobacco—when the Sea permits transportation!! Do you expect, that I run great risk—of becoming too wise—by that Supplÿ—or intoxicated by the two last articles? would it not be more Safe—to have all this transfered to my Children?
I can do without all this—if you recommend me to the kind remembrance of your Ladÿ—as for as your frendship—this will last—this I hope Shall Survive me—God bless you—Dear and respected frend! protect you and  those dear to you in both hemispheres—and let you go in peace to your Fathers—when you and your Lady have witnessed the consummation of your highest wishes—in John Quincÿ—
I am for ever / your affectionate and / Obliged frend!


Fr. Adr. Van derkemp




